﻿It is a great pleasure for me to
congratulate Mr. Hennadiy Udovenko on his election to
the presidency of the General Assembly. I am confident
that under his able leadership, the work of the fifty-
second session of the General Assembly will be a
success. I should also like to express our appreciation to
Ambassador Razali Ismail of Malaysia for the way in
which he presided over the General Assembly during its
previous session. I also express my warm congratulations
to His Excellency Kofi Annan on his election to the post
of Secretary-General of the United Nations.
The relative euphoria created by the end of the cold
war is being replaced by a sense of realism. Although the
possibility of a global confrontation has been considerably
reduced, ensuring security and preserving stability
continue to be a major concern for the international
community. We are witnessing the eruption of conflicts
and serious tensions of a regional character as well as
within individual States.
Critical disparities in economic and social conditions
exist around the globe. Large segments of the world’s
population live in conditions of dire poverty. Achieving
sustainable development remains a great challenge for the
world community. On the other hand, the contemporary
values we share, such as democracy, pluralism, tolerance,
human rights and gender equality, require constant
attention and effort.
14


Against this backdrop, international and regional
organizations and, in particular, the United Nations, are in
the process of redefining their role and functions in order
to cope with new realities and challenges. The discussions
and recent efforts to reform the United Nations have
produced creative recommendations. Here, I wish to
congratulate the Secretary-General for his comprehensive
report. The far-reaching and substantive reform programme
proposed therein satisfies our expectations. We strongly
support the reform programme. On the other hand, we also
share the serious concerns of the Secretary-General with
regard to the need to put the Organization on a sound
financial basis.
We commend the Secretary-General for attaching the
highest priority to the goals of alleviating poverty and
enhancing development. This is indispensable for the
achievement and maintenance of peace and security, both
within and among nations. In this context, we appreciate the
approach taken by the Secretary-General that the envisaged
coordination of the Development Group must be done so as
not to weaken in any way the authority and independence
of the institutions in question, the United Nations
Children’s Fund (UNICEF) in particular.
Making human rights an integral part of all relevant
United Nations operations is also a commendable goal. We
are pleased to see an eminent personality at the head of
United Nations activities in the human rights field. The
fiftieth anniversary, in 1998, of the adoption by the General
Assembly of the Universal Declaration of Human Rights
will provide the opportunity to reiterate our commitment to
promote human rights all over the world.
Elevating the standard of human rights to its highest
level is the foremost duty and obligation of each State
towards its own people. I should like to draw attention to
the human rights problems and to the discrimination faced
in particular by migrant workers and their families in some
developed countries. The protection and promotion of their
human, economic, social, cultural and political rights are
matters of major concern in the human rights field.
In this respect, Turkey supports the idea of a world
conference on racism, racial discrimination, xenophobia and
related intolerance. It would be a milestone in the decades-
long struggle waged by the United Nations against racism
and racial discrimination.
Turkey also supports the efforts envisaged in the
reform programme to enhance the capabilities of the United
Nations to deal with transnational organized crime,
narcotics and terrorism. One of the most important threats
our world faces today is problems related to drug abuse.
The special session of the United Nations to be held next
year will enable us to chart the way for the new measures
that must be taken in view of the threat posed by drug
trafficking.
The scourge of our age, no doubt, is terrorism. It is
a threat to human rights and democratic institutions. It
violates the most fundamental of all human rights: the
right to life. It does not recognize boundaries.
International cooperation is imperative in the fight against
terrorism, and countries that refrain from participating in
this cooperation must be condemned by the international
community. We believe that the time has come to draft a
global treaty on combating terrorism. In the same vein,
we think that terrorist crimes should be included within
the competence of the international criminal court that is
to be established.
The Secretary-General has proposed significant
measures that bring the arms-control agenda to the
forefront of multilateral cooperation. Renewed emphasis
should be placed on the work of the Conference on
Disarmament in Geneva, with a view to ending
production of fissile material for weapons purposes.
The United Nations Register of Conventional Arms
should become an effective tool for monitoring arms
transfers. Likewise, the international community should
exert vigorous efforts to end illicit arms trafficking as a
key element in the international struggle against terrorism.
Peacekeeping stands out as one of the most
significant undertakings of the United Nations. The
development of the peacekeeping capability of the United
Nations remains a pressing need, and one that Turkey
supports wholeheartedly. Turkey has taken part, and
continues to participate, in several peacekeeping
operations.
The ongoing work aimed at improving the
representative character of the Security Council,
increasing the Council’s effectiveness and efficiency and
adapting it to current realities of the international
community is of particular importance. Reform of the
Security Council constitutes the most serious attempt in
years to enhance the role and moral authority not only of
the Council, but also of the United Nations as a world
organization.
15


We have to ensure that the envisaged enlargement and
future composition of the Security Council will correspond
to the expectations of the largest possible segment of the
United Nations membership. The reform process has to take
into consideration the fundamental changes which have
taken place on the international scene and recognize the
ability and readiness of a group of States to assume a
greater and more effective role. These States should be
given the opportunity to serve on the Security Council more
frequently and on a more regular basis. Security Council
reform is too important to be tied to the settlement of other
issues; it must satisfy the general membership and enhance
the role and authority of the Organization.
Located at the crossroads of three continents and
several regions, including the Balkans, the Middle East, the
Caucasus, the Mediterranean and Central Asia, Turkey
stands ready to play an even greater role in the maintenance
of peace, security and stability in its wider region. Today,
the historical and cultural attributes of this vast geography,
more than ever, find expression in Turkey’s foreign policy
in terms of hopes and opportunities.
A return to normalcy in Iraq and its reintegration with
the international community are of vital importance for all
countries of the region. Turkey supports the preservation of
the independence, sovereignty and territorial integrity of
Iraq. Turkey has been fully complying with the United
Nations sanctions regime imposed on Iraq. On the other
hand, it is a fact that the sanctions have also produced
totally unforeseen and negative effects on the economies of
third countries as well as on the economy of Iraq. Turkey
stands at the forefront of those countries which have been
directly and most adversely affected by the sanctions
regime. This unacceptable situation reminds us of the very
pertinent remark of the former Secretary-General that
“Sanctions are a measure taken collectively by the
United Nations to maintain or restore international
peace and security. The costs involved ... should be
borne ... by all Member States and not exclusively by
the few who have the misfortune to be neighbours or
major economic partners of the target country.”
[A/50/60, para. 73]
We expect the Security Council to expeditiously consider
Turkey’s application to the sanctions committee, and to take
appropriate action.
The Middle East peace process has been the single
most important positive development in that fragile region
in the recent past. However, events have recently taken,
rather unexpectedly, an unfortunate and dangerous turn.
Israeli settlement activities in the occupied territories,
carried out despite the relevant Security Council and
General Assembly resolutions and despite the provisions
of the peace accords, and abhorrent terrorist activities by
the enemies of peace have placed the peace process under
a very severe strain. We urge the parties to do their
utmost to establish mutual trust, without which it will be
impossible to attain the objectives of the peace process.
Afghanistan is another conflict area where the
international community has so far been unable to help
bring about a just and lasting solution. At present, even
the national unity of the Afghan people is at stake. It is
most unfortunate that the warring factions have been
fervently pursuing the military option. Regrettably, one of
the major obstacles to convincing the factions that a
military solution is unattainable is the continuing supply
of weapons, equipment and ammunition, along with
military involvement from outside.
My country has close historical ties with Afghanistan
and the Afghan people. We feel very strongly about the
independence, sovereignty, territorial integrity and
national unity of Afghanistan. Taking this opportunity, I
wish to reiterate Turkey’s readiness to host, in
cooperation with the United Nations, an intra-Afghan
meeting if and when all the parties are ready to
participate.
Turkey attaches particular importance to bringing its
historical, close relations of friendship and cooperation
with Balkan countries to the highest level. We support the
multilateral initiatives aimed at securing peace, stability
and cooperation in South-East Europe. Bosnia and
Herzegovina continues to be a focus of the international
community. The preservation of the independence,
sovereignty, territorial integrity and unity of Bosnia and
Herzegovina is a continuing responsibility undertaken by
the United Nations. The full implementation of the
Dayton Peace Agreement has not yet been secured. While
the Federation has been working hard to implement the
Peace Agreement, other quarters have been obstructing
the whole process. The successful effort in July on the
part of the Stabilization Force (SFOR) to apprehend and
bring before the Tribunal war crimes suspects who remain
at large was a commendable move. In order to achieve
reconciliation and ensure peace and security in Bosnia
and Herzegovina, it is essential to prove that crimes
committed will not go unpunished. The return of refugees
and displaced persons to their homes constitutes another
16


essential element for achieving lasting peace and stability
in the country.
SFOR, to which my country is a troop contributor, has
played a significant role in Bosnia for the maintenance of
peace and order since the signing of the Peace Agreement.
We believe that the continued presence of an international
force in the area is crucial for durable peace.
Albania and its people have passed through very
difficult times. Ensuring internal peace and stability in
Albania was a prerequisite for the preservation of peace and
stability in the whole region. The multinational protection
force, in which, again, my country took part, succeeded in
restoring stability and order in the country. It was thus
possible for the Albanian people to hold the parliamentary
elections that paved the way for the resolution of the crisis.
However, Albania still faces a difficult road on the
way to full administrative, social and economic recovery.
The need for concerted international support remains.
Sharing close historical and cultural ties with the Albanian
people, Turkey will continue to be of support to Albania.
In our relations with Greece, our principal objective is
to promptly tackle, through a substantive and result-oriented
dialogue, the issues, mostly related to the Aegean, that still
stand between our two countries. To this end, we have
made several appeals to Greece to agree to a dialogue and
to begin a process with a view to settling our differences.
We do not rule out any agreed method of peaceful
settlement of our differences. Furthermore, we have
unilaterally implemented a number of confidence-building
measures in the hope that they would be reciprocated. We
expect that the group of “Wisemen”, consisting of two non-
governmental personalities from Turkey and Greece,
respectively, will be able to finally meet without further
delay. This group has the task of preparing a report to be
submitted to both Governments with non-binding
recommendations for dealing with the issues.
We also eagerly await the translation into concrete
deeds, to promote better relations between our two
countries, of the understanding reached during the North
Atlantic Treaty Organization (NATO) summit in Madrid
last July. Delaying this process by linking it to pre-
conditions or artificial issues will not serve the interests of
either country.
It is evident that our bilateral problems cannot be
resolved by the effort of Turkey alone, and that mutual
commitment and the display of goodwill by both parties
are imperative.
The Caucasus, as a gateway between East and West,
attracts world-wide attention politically and economically.
We attach the highest significance to peace and stability,
as well as to the preservation and consolidation of the
independence, sovereignty and territorial integrity of the
countries of that neighbouring region. In this context, it is
vitally important to bring about a just and lasting solution
to the conflict between Azerbaijan and Armenia on the
basis of international law. The Nagorny-Karabakh dispute
still stands out as the principal obstacle to peace, security
and enhanced bilateral and multilateral cooperation in the
region, since more than one fifth of Azeri territory
remains under occupation. We urge that the Minsk
process and the decisions reached in that process will be
taken seriously by all parties and that they will be
implemented.
The efforts made within this context by the
Organization for Security and Cooperation in Europe
(OSCE)/Minsk Group should be carefully considered by
all parties concerned. As a member of the Group, Turkey
will continue to contribute to these efforts.
We welcome the recent August meeting in Tbilisi
between the parties to the Georgian-Abkhazian conflict
and the signing of a statement by the leaders on the
peaceful and mutually acceptable solution to the conflict.
In this regard, I would like to stress that Turkey is
committed to the sovereignty and territorial integrity of
Georgia within its internationally recognized borders as
stated in the Lisbon document of the OSCE.
The Cyprus question has been on the agenda of the
Security Council for almost 34 years. This roughly
corresponds to the presence of the United Nations Peace-
keeping Force in Cyprus (UNFICYP) in the island. It may
be high time to find a real answer to why a solution has
eluded us all this time in spite of the dramatic changes
that have occurred both on the international scene and in
Cyprus, and despite all the commendable efforts of
successive United Nations Secretaries-General.
After so many years it would be wrong, I believe, to
continue to link a 34-year-old failure to the lack of
political will or to the intransigence of one side or the
other. We should ask ourselves where we failed, why the
mistrust is still so deep in the island and whether we have
made the right diagnosis of this problem.
17


There are two distinct peoples, two separate
administrations and two democracies on the island. Along
with these realities, bicommunality, bizonality and the
maintenance of the 1960 system of guarantees should be
considered as incontestable foundations for a settlement. It
is obvious that reluctance to recognize the realities in the
island, and the tendency to apply pressure to one side alone,
have not led us to a negotiated solution. The last two
rounds of talks, in Troutbeck and in Glion, have solidified
this perception. We do believe that the lessons of the past
and current developments on the international scene should
compel us to adopt a realistic approach to the Cypriot issue.
The establishment of an equilibrium between the legal and
political status of the two sides to the dispute could be a
starting point for a rethinking process.
Time is of the essence in initiating such a process
since one can foresee that in early 1998 a chain of events
might hinder efforts to find a negotiated settlement, and
further increase the tension both on the island and in the
region. As witnessed in the recent face-to-face talks, the
pursuit of European Union membership by the Greek
Cypriot side has become the main impediment to progress,
rendering the negotiating process increasingly meaningless
and an agreed settlement even more elusive. Turkey and the
Turkish Cypriot side firmly believe that efforts to carry
forward this process will cast a shadow on the talks and
might destroy the very foundation of the negotiation
process.
On various occasions, we have made our position clear
on the issue of European Union membership of Cyprus.
The 1959 and 1960 Treaties on Cyprus established an
internal institutional balance between the two communities
of Cyprus and, simultaneously, an external balance of
interests between Turkey and Greece in their relationship
with Cyprus. These Treaties unequivocally preclude the
membership of Cyprus in any international organization, or
political or economic union in which both Turkey and
Greece are not members. Therefore, from a legal point of
view, Cyprus can join the European Union only after a
solution and simultaneously with Turkey. From a political
point of view, this also appears to be the only viable
outcome. We continue to entertain the hope that those who
are concerned will act with an awareness of their historical
responsibility, as the time approaches toward a decision on
an issue which will have a determining effect on the future
course of events in Cyprus.
The deployment of S-300 missiles to southern Cyprus
is another gloomy prospect. Coupled with ambitious
rearmament efforts that the Greek Cypriot side has
embarked upon, the purchase of highly sophisticated
missiles aims at jeopardizing the security of the Turkish
Cypriot people and of Turkey. We sincerely hope that in
the end wisdom will prevail and this project, which may
seriously affect peace and stability in the entire region,
will be discontinued.
The Minister for Foreign Affairs of Greece, in his
statement earlier this afternoon, referred in a misleading
way to my country and to the Cyprus issue. My
delegation will speak in exercise of its right of reply at a
later stage in response to the allegations contained in that
statement.
The challenges of building and preserving peace and
of achieving development are closely linked. The United
Nations, having successfully ended the first 50 years of
its existence, is today well poised to take up these tasks.
It is up to each Member State to make the best effort to
contribute to this process. Turkey is determined to do its
share. We sincerely hope that this session of the General
Assembly will mark one more important step towards the
realization of regional and global peace, stability, security,
cooperation, solidarity and prosperity on the eve of a new
millennium.

















